Citation Nr: 0717996	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-15 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a weakening stromal 
endometrium.

3.  Entitlement to service connection for a pterygium.

4.  Entitlement to service connection for 
keratoconjunctivitis and/or dry eye syndrome.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 until her 
retirement in February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, and from a March 2000 rating decision of the 
RO in Honolulu, Hawaii.  The claims folder is now serviced by 
the Honolulu RO.

The issue of entitlement to service connection for a 
weakening stromal endometrium is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has experienced chest pains for many years, 
but is not diagnosed as having a disability associated with 
the reported pain.

3.  The veteran developed a pterygium of the left eye and dry 
eye syndrome during active service.


CONCLUSIONS OF LAW

1.  Chest pain is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A pterygium of the left eye was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Dry eye syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2004 and December 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims of entitlement to 
service connection for various disabilities, including what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Additionally, 
a Supplemental Statement of the Case was issued in August 
2006 making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, and by affording her the 
opportunity to give testimony before an RO hearing officer 
and/or the Board.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, she has provided very extensive reports of all evidence 
to be reviewed and indicated that all pertinent evidence is 
associated with the claims folder.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Therefore, the Board 
will now address the merits of each of the veteran's claims.

The veteran asserts that service connection should be granted 
for chest pains because she experienced such pain throughout 
her military service and continues to have unexplained chest 
pain.  She acknowledges that an underlying disability has not 
been diagnosed, but nonetheless believes that chest pain 
should be separately recognized as a disability.  The veteran 
also contends that service connection should be awarded for 
the pterygium in her left eye and her bilateral dry eye 
syndrome because the disabilities began during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Chest Pain

The veteran's service medical records clearly show that she 
experienced chest pain on many occasions during service.  
They were noted to be atypical and an underlying disability 
was never diagnosed.  The veteran was discharged from service 
in February 1996 without any heart disability or diagnosed 
disability associated with chest pain.

Post-service treatment records show that the veteran has a 
history of chest pain without an identified underlying 
diagnosed disability.  In March 2004, an endocrinologist 
performed an examination of the veteran and after clinical 
testing determined that her complaints of chest pain were not 
related to her service-connected thyroid disorder.  Current 
treatment records do not include a diagnosed disability 
associated with complaints of chest pain.

The veteran advised VA that she appreciated the fact that VA 
can only award service connection for current disabilities, 
but argued that the continuation of her chest pain was not 
something that she could ignore and she viewed it as a 
disability.  The veteran requested that a noncompensable 
evaluation be assigned for chest pain.  Her companion of many 
years reported that he had observed the veteran while she was 
experiencing chest pain, that she had the episodes during 
service and currently.

After a thorough review of the medical evidence and the 
statements of the veteran and her companion, the Board finds 
that there is certainly evidence of the veteran having 
complaints of chest pain during service and currently.  There 
is, however, no diagnosed disability for which VA 
compensation may be awarded.  It is important to point out 
that pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  The Board 
appreciates the veteran's concern about the chest pain that 
she experiences, but is bound by the law in finding that 
chest pain is not a disability for which VA compensation may 
be granted.  As such, service connection for chest pain is 
denied.

Pterygium and Dry Eye Syndrome

The veteran's service medical records show that she was seen 
periodically by optometrists to have eye glasses fitted.  She 
had complaints of discomfort and dryness as early as February 
1989.  In December 1994, it was noted that she had a possible 
eye infection.  Upon separation examination in January 1996, 
there were only notations regarding the veteran's visual 
acuity.

The veteran and her companion have both reported that the 
veteran experienced redness and dryness of both eyes as early 
as 1991 when they met.  The veteran's duties during service 
as an engineer brought her in contact with irritants and dry 
environments on a regular basis.  The veteran relates having 
treated her dry eyes without seeking professional attention 
for many years prior to discharge from service as it was too 
difficult to get an appointment with an ophthalmologist.

Post-service treatment records show that the veteran has a 
pterygium on the left eye and bilateral dry eye syndrome.  A 
VA staff optometrist noted in April 2005 that, following a 
review of the claims folder, the first diagnosis of a 
pterygium was in 1998 and the first diagnosis of 
keratoconjunctivitis (dry eyes) was in 1997.  The optometrist 
did not, however, render an opinion as to whether the 
complaints documented during service were the precursors of 
the currently diagnosed disabilities.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, including 
the veteran's extensive comments on the history of her eye 
problems and the medical evidence showing complaints of 
dryness and irritation during service and currently, the 
Board finds that there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  The record reflects dryness and 
irritation during service and the diagnosis of dry eye 
syndrome and pterygium of the left eye shortly thereafter.  
The veteran credibly asserted that she did not have the 
opportunity to get treatment by an ophthalmologist during 
service and that when she did finally obtain the appropriate 
treatment, the diagnoses were made.  Because the evidence 
reveals a continuity of symptomatology, the Board resolves 
all reasonable doubt in favor of the veteran and finds that a 
pterygium of the left eye and dry eye syndrome of both eyes 
began during service.  As such, service connection for each 
disability is granted.


ORDER

Service connection for chest pain is denied.

Service connection for a pterygium of the left eye is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for dry eye syndrome is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran's service medical records show that she had 
abdominal pains during service and was determined to have 
weakening of the stromal endometrium.  Current gynecological 
records do not reflect a diagnosed disability associated with 
the veteran's continued complaints of pain and limitation.  
Based on the credible evidence of a continuing gynecological 
problem, the Board finds that VA is required to provide a 
physical examination pursuant to 38 C.F.R. § 3.159(c)(4) in 
order to meet its duty to assist.  Therefore, the claim of 
entitlement to service connection for a weakening stromal 
endometrium must be remanded for further development of the 
medical record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current gynecologic 
treatment records and associate them with 
the claims folder.

2.  After all treatment records are 
obtained, schedule the veteran for a 
gynecologic examination to determine the 
nature and etiology of her complaints of 
abdominal pain and limitation associated 
with a weakening stromal endometrium.  
The examiner is to be provided with the 
veteran's claims folder and requested to 
review all pertinent medical evidence.  
The examiner should then render all 
appropriate diagnoses and state whether 
it is at least as likely as not that any 
diagnosed disability had its origin 
during the veteran's lengthy period of 
active service.  All opinions expressed 
must be supported by complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


